VAUGHN, Judge.
Defendant’s court-appointed counsel brings forward only one assignment of error. Counsel tacitly concedes that to sustain his assignment of error this Court would have to overrule the long-standing doctrine set forth in State v. Welch, 266 N.C. 291, 145 S.E. 2d 902, as follows:
“ . . . ‘[W]hen one is found in the possession of a forged instrument and is endeavoring to obtain money or advances upon it, this raises a presumption that defendant either forged or consented to the forging such instrument, and nothing else appearing the person would be presumed to be guilty.’ ”
*255For the reasons stated by Chief Justice Ruffin in State v. Morgan, 19 N.C. 348, the presumption is sound. The record in this case reveals no prejudicial error.
No error.
Judges Brock and Britt concur.